Electronically Filed
                                                     Supreme Court
                                                     SCWC-15-0000882
                                                     07-MAR-2017
                                                     10:44 AM

                         SCWC-15-0000882

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        ONEWEST BANK, N.A., Respondent/Plaintiff-Appellee,

                                v.

    WARREN ROBERT WEGESEND, SR. and THELLDINE LINMOE WEGESEND,

                Petitioners/Defendants-Appellants, 


                               and 


      FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER FOR

       WASHINGTON MUTUAL BANK and MILILANI TOWN ASSOCIATION,

                 Respondents/Defendants-Appellees. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000882; CIVIL NO. 13-1-0909)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellants Warren Robert

Wegesend, Sr., and Thelldine Linmoe Wegesend’s Application for

Writ of Certiorari, filed January 27, 2017, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, March 7, 2017.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson